DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
2.	Claims 1, 3-18 and 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “the third pixel driving circuit comprises one or more third driving transistors and is configured to drive the third sub-pixel; wherein an operating current of the third sub-pixel at the preset grayscale is m times the operating current of the second sub-pixel at the preset grayscale, where 0.9≤m≤1.1; and a number of transistors of the one or more third driving transistors is equal to the number of transistors of the one or more second driving transistors”. 

The closest prior art Kim et al. (US 2017/0047003 A1), Fig. 2-4, teaches a first pixel driving circuit (M2G), a second pixel driving circuit (M2R), and a third driving circuit (M2B).
However, Kim do not teach “the third pixel driving circuit comprises one or more third driving transistors and is configured to drive the third sub-pixel; wherein an operating current of the third sub-pixel at the preset grayscale is m times the operating current of the second sub-pixel at the preset grayscale, where 0.9≤m≤1.1; and a  the number of transistors of the one or more second driving transistors”. 

Claim 13 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “wherein each of the one or more second driving transistors comprises a first linear portion, a first bending portion, and a second linear portion that are connected to each other; wherein the first driving sub-transistor comprises a third linear portion, a second bending portion, and a fourth linear portion that are connected to each other; and wherein the second driving sub-transistor comprises a fifth linear portion, a third bending portion, and a sixth linear portion that are connected to each other, wherein the second bending portion and the third bending portion are axisymmetric to each other about an extending line of the third linear portion; the fifth linear portion is used as the third linear portion; and the sixth linear portion is used as the fourth linear portion”

Claim 18 is allowed for similar reasons as claim 1.  
Claims 3-12, 14-17 and 20 are allowed for being dependent upon independent claims 1, 13 and 18.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691